DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11,032,661. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the claims in the patents. In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected as obvious double patenting over previously patented narrow claims. For example, claims 21 and 36 of the pending application is the same as the claims 1 and 16 of the patent, except claims 21 and 36 in the pending application does not require the limitations of the claims of the patent of using a square root of the head-related transfer function when decoding channel signals; claim 33/29 of the pending application is the same as the claim 13/9 of the patent, except claim 33/29 in the pending application does not require the limitations of the claim of the patent of using a square root of the head-related transfer function when decoding channel signals. In addition, claim 22 of the pending application corresponds to claim 2 of the patent; claim 23 of the pending application corresponds to claim 3 of the patent; claim 24 of the pending application corresponds to claim 4 of the patent; claim 25 of the pending application corresponds to claim 5 of the patent; claim 26 of the pending application corresponds to claim 6 of the patent; claim 27 of the pending application corresponds to claim 7 of the patent; claim 28 of the pending application corresponds to claim 8 of the patent; claim 30 of the pending application corresponds to claim 10 of the patent; claim 31 of the pending application corresponds to claim 11 of the patent; claim 32 of the pending application corresponds to claim 12 of the patent; claim 33 of the pending application corresponds to claim 13 of the patent; claim 34 of the pending application corresponds to claim 14 of the patent; claim 35 of the pending application corresponds to claim 15 of the patent; claim 37 of the pending application corresponds to claim 17 of the patent; claim 38 of the pending application corresponds to claim 18 of the patent; claim 39 of the pending application corresponds to claim 19 of the patent; claim 40 of the pending application corresponds to claim 20 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 - 35 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 29 recites the limitation “wherein the spatialized representation is generated based on any number of speakers”. The broadest reasonable interpretation (BRI) of “any number” includes the number zero, as well as infinity or an infinite number. Applicant’s disclosure, particularly paragraphs 0032-33, 0047, 0066-69, 0080-88, fig. 6, describing aspects of the number of speakers disclose at best configuration of the spatialized representation utilizing from one to eight speakers, but do not provide sufficient details describing how the spatialized representation can be generated based on a zero number of speakers or an infinite number of speakers. In fact, the “number of speakers”, used in applicant’s disclosed formula and decoding to generate the spatialized representation and audio outputs, represents the “number of virtual speakers” which simulate the sounds that would be made by a physical source located at a given position with respect to a listener. In fact, the testing disclosed in applicant’s disclosure does not address such configurations of a zero number of speakers or an infinite number of speakers, and thus does not allow one skilled in the art to make the invention as claimed, “any number of speakers”, without undue experimentation.
Claims 30 - 35 depend directly or indirectly from claim 29, do not resolve the issue, and are rejected for the same reason as claim 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 - 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “wherein the spatialized representation is generated based on any number of speakers, thus providing a user experience that allows a variety of speaker systems to be utilized”. It is unclear whether “a user experience” allows “a variety of speaker systems to be utilized”, or whether “the spatialized representation is generated based on any number of speakers” allows “a variety of speaker systems to be utilized”, thus rendering the claim indefinite. In addition, it is unclear what a user experiences since an experience for different users can have different meanings and is a matter of opinion.
Claims 30 - 35 depend directly or indirectly from claim 29, do not resolve the indefiniteness, and are rejected for the same reason as claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21 – 23, 25 - 40 rejected under 35 U.S.C. 103(a) as being unpatentable over Alexandersson (U.S. Patent Application Publication 2009/0282335) in view of McGrath (U.S. Patent Publication 6,021,206).

Regarding Claim 21, Alexandersson discloses:
A method comprising:
generating audio outputs associated with a plurality of audio recordings (paragraph 0060-61, 0064: 3D positional audio function 12 of device 10 uses 3D positional audio to position, in real time, the playback of audio samples [generating audio outputs] so that each sample appears to originate from a spatially separated audio source located in a virtual space; 3D positional audio function 12  simultaneously present a plurality of media objects, the audio samples [associated with audio recordings]; paragraphs 0047, 0049, 0058 teaches generated audio outputs are associated with the musical recordings of a collection) by decoding channel signals determined using a head-related transfer function and speakers in a speaker system (para 0061, 0064, 0077-78, 0081-82: decoding provided by spatial imaging techniques of 3D positional audio are used to give the user the auditory impression that audio samples are being played from audio sources 82a, 82b, and 82c, for example, the positional data, including dl, dr, dhall, droom, LP [channel signals] decoded to produce the binaural output for reproduction of the audio sources 82a, 82b, and 82c on a stereo headset or multiple audio speakers. Such spatial imaging techniques are based on the virtual distances, e.g., dl, dr, between each of the audio sources 82 and the left and right ears 88, 90 of the user. For example, the virtual distance between the left ear 88 and the audio source 82a can be represented by dl.sub.a. Similarly, the virtual distance between the right ear 90 and the audio source 82a can be represented by dr.sub.a. Likewise, the distances between the left and right ears 88, 90 and the audio source 82b can be represented by dl.sub.b and dr.sub.b, respectively. The distances between the left and right ears 88, 90 and the audio source 82c can be represented by dl.sub.c and dr.sub.c, respectively. The left ear 88 and the right ear 90 are separated from one another by a distance hw corresponding to the headwidth or distance between the ears of the user. For purposes of explanation, the distance hw is assumed to be the average headwidth of an adult, for example. Applying basic and well known trigonometric principles, each of the distances dl and dr corresponding to the audio sources 82 can be determined easily based on a predefined d.sub.hall, d.sub.room, and hw. The virtual distances dl and dr for each of the audio sources 82 are used to determine spatial gain coefficients that are applied to the audio data associated with respective audio sources 82 in order to reproduce the audio data to the left and right ears 88, 90 of the user in a manner that images the corresponding virtual spatial locations, i.e. virtual speakers, presenting the sound to the user using headset 46 or multiple speakers positioned relative to the user [decoding determined using speakers in a speaker system], represented as audio sources 82, for example 82a, 82b, 82c [group of speakers] shown in FIG. 5. [the described formulation utilizes the distances between the left and right ears 88, 90 and the audio sources, and left ear 88 and the right ear 90 separation from one another by a distance hw corresponding to the headwidth or distance between the ears of the user, which is a head-related transfer function [decoding determined using head-related transfer function.]] More specifically, the spatial gain coefficients are utilized to adjust the amplitude of the audio data reproduced to the left and right ears 88, 90 of the user. The spatial gain coefficients take into account the difference in amplitude between the audio data as perceived by the left and right ears 88, 90 of the user due to the differences in distances dl and dr that the audio signal must travel from each of the audio sources 82 to the left and right ears 88, 90 of the user. By adjusting the amplitude in this manner, the audio data is perceived by the user as originating from the corresponding spatial locations or virtual speakers of the virtual audio sources 82, of the 3D Positional Audio Function that play the audios corresponding to the virtual audio sources 82.).
Alexandersson does not explicitly disclose the formulation for the decoding includes a number of virtual speakers utilized.
However, in a related field of endeavor (i.e. decoding channel signals includes number of speakers) McGrath teaches (col 8 line 55 – col 9 line 25) the formulation for decoding of channel signals includes the variable n being the number of virtual speakers to be utilized for the spatial representation. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of McGrath to Alexandersson’s decoding which employs a HRTF to allow the number of speakers to be utilized in the decoding of the channel signals, thus providing an enhanced listener experience to the user by allowing the number of speakers to be variable, such as from a few to many, as desired by the user, to be utilized when presenting spatialized audio, as suggested by Alexandersson (para 0081).
The combination does not explicitly teach activating a navigation feature to change a number of the audio outputs concurrently playing through the speaker system.
However, Alexandersson teaches (para 0067, 0084-85) a user activating a navigation feature to change listening position, for example from the position of fig. 5 to the position of fig. 6, which changes the number of audio samples [audio outputs]  concurrently playing on the speaker system, as the user navigates from position LPT1 to LPT2, the number of audio samples concurrently playing changes from three to two. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Alexandersson to the combination to provide the navigation feature which changes the number of audio samples concurrently playing, thus providing the user with positive feedback of navigation by audible indication of nearness and farness while navigating through audio content.

Regarding Claim 22, in addition to the elements stated above regarding claim 21, the combination further discloses:
further comprising enabling selection of an audio output (Alexandersson para 0101, 0066-68: using motion sensing of device 10 that accepts directional input by tilting the device in the desired direction of the desired audio sample being output by the associated virtual audio source, a selection is generated to select the audio sample, i.e. the desired song represented by the audio output of the virtual audio source generated from the media library of songs).

Regarding Claim 23, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein the navigation feature is configured to change a location of an audio output in the speaker system (Alexandersson para 0067, 0084-85: the navigation feature is configured to, as the user navigates to change listening position, for example from the position of fig. 5 to the position of fig. 6, the location of the audio sample being output by the associated virtual audio source, for example 82c, presented on the headset 46 or multiple speakers, changes from a location slightly to the front of the user to slightly behind the user).

Regarding Claim 25, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein angular relations between the audio outputs are maintained during navigation using the navigation feature (Alexandersson para 0076, 0084: the audio samples being output represented by 82a, 82b, 82c and 82d are located on fixed axis 84 and 86, are separated from each other by fixed distances d.sub.room and d.sub.hall and during navigation by the user, for example from the position of fig. 5 to the position of fig. 6, the positions of the audio samples being output, represented by 82a, 82b, 82c and 82d, remained fixed in relation to each other, thus any angular relations between them are maintained.

Regarding Claim 26, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein the navigation feature comprises tracking motion of a user (Alexandersson para 0053: motion sensing of device 10 may be used to accept directional inputs so that a user may tilt [motion of a user] the device to navigate through a menu or other application by tilting the electronic device 10 in the direction of the desired movement [tracking], e.g., left, right, up, and down).

Regarding Claim 27, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein the audio outputs are generated according to a musical preference associated with a user (Alexandersson para 0095-97: the audio samples that are output can be representative of media objects, such as songs, fit the user-entered mood [musical preference] of the user, as well as the music genre the user prefers by entering the particular corridor, such as 80’s Music.).

Regarding Claim 28, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein the method is performed in a mobile device (Alexandersson paragraph 0040-41, 0060-61: device 10 performing the 3D positional audio function 12 is a mobile device).

Regarding Claim 29, Alexandersson discloses:
A system (figs 1, 2, para 0040-51: system of fig. 1 which includes device 10) comprising:
a user interface (para 0065: device 10 provides graphical user interface 60 and user navigation keys 20a); and
a processor  in communication with the user interface and configured to (para 0045-46: device has control circuit 22 including processing device 24 executes code stored in a memory  within the control circuit 22 and/or in a separate memory, such as the memory 16, in order to carry out operation of the electronic device 10 including 3D positional audio function 12 which presents the graphical user interface 60 and uses navigation keys 20a):
generate spatialized representation of a plurality of recordings (paragraph 0060-61, 0064: 3D positional audio function 12 of device 10 uses 3D positional audio to position, in real time, the playback of audio samples [plurality of recordings] so that each sample appears to originate from a spatially separated audio source located in a virtual space [spatialized representation]; 3D positional audio function 12  simultaneously present a plurality of media objects, the audio samples; paragraphs 0047, 0049, 0058 teaches generated audio outputs are associated with the musical recordings of a collection) based on a formula accounting for speakers in a speaker system (para 0061, 0064, 0077-78, 0081-82: decoding provided by spatial imaging techniques of 3D positional audio are used to give the user the auditory impression that audio samples are being played from audio sources 82a, 82b, and 82c, for example, the positional data, including dl, dr, dhall, droom, LP [channel signals] decoded to produce the binaural output for reproduction of the audio sources 82a, 82b, and 82c on a stereo headset or multiple audio speakers. Such spatial imaging techniques are based on the virtual distances, e.g., dl, dr, between each of the audio sources 82 and the left and right ears 88, 90 of the user. For example, the virtual distance between the left ear 88 and the audio source 82a can be represented by dl.sub.a. Similarly, the virtual distance between the right ear 90 and the audio source 82a can be represented by dr.sub.a. Likewise, the distances between the left and right ears 88, 90 and the audio source 82b can be represented by dl.sub.b and dr.sub.b, respectively. The distances between the left and right ears 88, 90 and the audio source 82c can be represented by dl.sub.c and dr.sub.c, respectively. The left ear 88 and the right ear 90 are separated from one another by a distance hw corresponding to the headwidth or distance between the ears of the user. For purposes of explanation, the distance hw is assumed to be the average headwidth of an adult, for example. Applying basic and well known trigonometric principles, each of the distances dl and dr corresponding to the audio sources 82 can be determined easily based on a predefined d.sub.hall, d.sub.room, and hw. The virtual distances dl and dr for each of the audio sources 82 are used to determine spatial gain coefficients that are applied to the audio data associated with respective audio sources 82 in order to reproduce the audio data to the left and right ears 88, 90 of the user in a manner that images the corresponding virtual spatial locations, i.e. virtual speakers, presented to the user using headset 46 or multiple speakers positioned relative to the user [spatialized representation formula accounting for speakers in a speaker system], represented as audio sources 82, for example 82a, 82b, 82c shown in FIG. 5. [the described formulation utilizes the distances between the left and right ears 88, 90 and the audio sources, and left ear 88 and the right ear 90 separation from one another by a distance hw corresponding to the headwidth or distance between the ears of the user, which is a head-related transfer function [spatialized representation based on formula]] More specifically, the spatial gain coefficients are utilized to adjust the amplitude of the audio data reproduced to the left and right ears 88, 90 of the user. The spatial gain coefficients take into account the difference in amplitude between the audio data as perceived by the left and right ears 88, 90 of the user due to the differences in distances dl and dr that the audio signal must travel from each of the audio sources 82 to the left and right ears 88, 90 of the user. By adjusting the amplitude in this manner, the audio data is perceived by the user as originating from the corresponding spatial locations or virtual speakers of the virtual audio sources 82, of the 3D Positional Audio Function that play the audios corresponding to the virtual audio sources 82.).
Alexandersson does not explicitly disclose the formulation for the spatialized representation includes a number of virtual speakers utilized.
However, in a related field of endeavor (i.e. decoding channel signals includes number of speakers) McGrath teaches (col 8 line 55 – col 9 line 25) the formulation for decoding of channel signals includes the variable n being the number of virtual speakers to be utilized for the spatial representation. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of McGrath to Alexandersson’s decoding which employs a HRTF to allow the number of speakers to be utilized in the decoding of the channel signals, thus providing an enhanced listener experience to the user by allowing the number of speakers to be variable, such as from a few to many, as desired by the user, to be utilized when presenting spatialized audio, as suggested by Alexandersson (para 0081).
The combination does not explicitly teach activating a navigation feature to change a number of the audio outputs concurrently playing through the speaker system.
However, Alexandersson teaches (para 0067, 0084-85) a user activating a navigation feature to change listening position, for example from the position of fig. 5 to the position of fig. 6, which changes the number of audio samples [audio outputs]  concurrently playing on the speaker system, as the user navigates from position LPT1 to LPT2, the number of audio samples concurrently playing changes from three to two. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Alexandersson to the combination to provide the navigation feature which changes the number of audio samples concurrently playing, thus providing the user with positive feedback of navigation by audible indication of nearness and farness while navigating through audio content.
The combination further discloses wherein the spatialized representation is generated based on any number of speakers (McGrath col 8 line 55 – col 9 line 25: the formulation for decoding of channel signals includes the variable n being the number of virtual speakers to be utilized for the spatial representation. “n”, representing the number of speakers, can be any number and is not limited.), thus providing a user experience that allows a variety of speaker systems to be utilized (this limitation is given no patentable weight - what a user experience allows is a matter of opinion - however it is addressed in view of the prior art – the combination of McGrath’s formulation accounting for the number of speakers and Alexandersson’s headset 46 or multiple speakers provides for a user listening experience using a variety of speaker systems (Alexandersson para 0064)).

Regarding Claim 30, in addition to the elements stated above regarding claim 29, the combination further discloses:
wherein the processor is further configured to store map data representative of one or more similarity maps (Alexandersson para 0055, 0092-96: device 10 stores playlists [map data] organized by similarity, for example Hip/Hop/Dance music, Rock music, 80’s music, 90's Music, R&B.).

Regarding Claim 31, in addition to the elements stated above regarding claim 29, the combination further discloses:
wherein the processor is further configured to enable selection of a defined number of audio outputs (Alexandersson teaches in paragraph 0062, 0081: device 10 allows the user to select an audible range which defines how many audio samples [audio outputs] are played back at a given time).

Regarding Claim 32, in addition to the elements stated above regarding claim 29, the combination further discloses:
further comprising an accelerometer (Alexandersson para 0053: device 10 includes an accelerometer).

Regarding Claim 33, in addition to the elements stated above regarding claim 29, the combination further discloses:
wherein the user interface comprises tangible input controls (Alexandersson para 0065: the user interface comprises the user navigation keys 20a for entering directional inputs).

Regarding Claim 34, in addition to the elements stated above regarding claim 29, the combination further discloses:
wherein the speakers are arranged in an on-axis configuration (Alexandersson para 0076-78: the virtual speakers represented by the audio sources, for example 82a, 82b, 82c, 82d, are arranged on-axis, for example axis 84 and 86).

Regarding Claim 35, in addition to the elements stated above regarding claim 29, the combination further discloses:
wherein the processor is further configured to display a three-dimensional listening area (Alexandersson para 0065, 0083, 0100: device 10 displays graphical user interface 60 which is the listening area and can be a three-dimensional listening area).

Regarding Claim 36, Alexandersson discloses:
A non-transitory computer-readable medium having instructions stored thereon, the instructions comprising (para 0045: discloses memory 16 [non-transitory computer-readable medium] having stored code [instructions] executed by device 10 to perform the functions of device 10):
instructions to generate audio outputs associated with recordings (paragraph 0060-61, 0064: 3D positional audio function 12 of device 10 uses 3D positional audio to position, in real time, the playback of audio samples [generating audio outputs] so that each sample appears to originate from a spatially separated audio source located in a virtual space; 3D positional audio function 12  simultaneously present a plurality of media objects, the audio samples [associated with audio recordings]; paragraphs 0047, 0049, 0058 teaches generated audio outputs are associated with the musical recordings of a collection) by decoding channel signals determined using a head-related transfer function and speakers in a group of speakers of a sound system (para 0061, 0064, 0077-78, 0081-82: decoding provided by spatial imaging techniques of 3D positional audio are used to give the user the auditory impression that audio samples are being played from audio sources 82a, 82b, and 82c, for example, the positional data, including dl, dr, dhall, droom, LP [channel signals] decoded to produce the binaural output for reproduction of the audio sources 82a, 82b, and 82c on a stereo headset or multiple audio speakers. Such spatial imaging techniques are based on the virtual distances, e.g., dl, dr, between each of the audio sources 82 and the left and right ears 88, 90 of the user. For example, the virtual distance between the left ear 88 and the audio source 82a can be represented by dl.sub.a. Similarly, the virtual distance between the right ear 90 and the audio source 82a can be represented by dr.sub.a. Likewise, the distances between the left and right ears 88, 90 and the audio source 82b can be represented by dl.sub.b and dr.sub.b, respectively. The distances between the left and right ears 88, 90 and the audio source 82c can be represented by dl.sub.c and dr.sub.c, respectively. The left ear 88 and the right ear 90 are separated from one another by a distance hw corresponding to the headwidth or distance between the ears of the user. For purposes of explanation, the distance hw is assumed to be the average headwidth of an adult, for example. Applying basic and well known trigonometric principles, each of the distances dl and dr corresponding to the audio sources 82 can be determined easily based on a predefined d.sub.hall, d.sub.room, and hw. The virtual distances dl and dr for each of the audio sources 82 are used to determine spatial gain coefficients that are applied to the audio data associated with respective audio sources 82 in order to reproduce the audio data to the left and right ears 88, 90 of the user in a manner that images the corresponding virtual spatial locations, i.e. virtual speakers [group of speakers], presenting the sound to the user using headset 46 [sound system] or multiple speakers [sound system] positioned relative to the user [decoding determined using speakers in a group of speakers of a sound system], represented as audio sources 82, for example 82a, 82b, 82c [group of speakers] shown in FIG. 5. [the described formulation utilizes the distances between the left and right ears 88, 90 and the audio sources, and left ear 88 and the right ear 90 separation from one another by a distance hw corresponding to the headwidth or distance between the ears of the user, which is a head-related transfer function [decoding determined using head-related transfer function.]] More specifically, the spatial gain coefficients are utilized to adjust the amplitude of the audio data reproduced to the left and right ears 88, 90 of the user. The spatial gain coefficients take into account the difference in amplitude between the audio data as perceived by the left and right ears 88, 90 of the user due to the differences in distances dl and dr that the audio signal must travel from each of the audio sources 82 to the left and right ears 88, 90 of the user. By adjusting the amplitude in this manner, the audio data is perceived by the user as originating from the corresponding spatial locations or virtual speakers of the virtual audio sources 82, of the 3D Positional Audio Function that play the audios corresponding to the virtual audio sources 82.).
Alexandersson does not explicitly disclose the formulation for the decoding includes a number of virtual speakers utilized.
However, in a related field of endeavor (i.e. decoding channel signals includes number of speakers) McGrath teaches (col 8 line 55 – col 9 line 25) the formulation for decoding of channel signals includes the variable n being the number of virtual speakers to be utilized for the spatial representation. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of McGrath to Alexandersson’s decoding which employs a HRTF to allow the number of speakers to be utilized in the decoding of the channel signals, thus providing an enhanced listener experience to the user by allowing the number of speakers to be variable, such as from a few to many, as desired by the user, to be utilized when presenting spatialized audio, as suggested by Alexandersson (para 0081).
The combination does not explicitly teach instructions to activate a zoom feature to modify a number of the audio outputs concurrently playing in a three-dimensional listening area surrounding an entity.
However, Alexandersson teaches (para 0062, 0081-82) to activate a zoom feature to modify a number of the audio outputs concurrently playing in a three-dimensional listening area surrounding an entity (Alexandersson para 0060-62, 0065, 0079, 0081, 0083, 0100: device 10 allows a user adjustable audible range [activating a zoom feature] that determines, by adjusting the area of the audible range 92, the number of audio samples that are simultaneously audible [concurrently playing] from any position in the listening area around the user depicted in figs. 3, 5, 6, and the listening area can be a three-dimensional listening area [three-dimensional listening area surrounding an entity]. Alexandersson paragraph 0082 further teaches the audible range 92 can be configured to include more than [modify] the given number of audio samples that are simultaneously audible around the user and can be configured to include less than [modify] the given number of audio samples that are simultaneously audible around the user). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Alexandersson to the combination to provide the range [zoom] feature adjustments for the user that control the number of audio samples that are simultaneously audible around the user, thus allowing the user to define a comfortable listening experience (Alexandersson para 0081).

Regarding Claim 37, in addition to the elements stated above regarding claim 36, the combination further discloses:
instructions to arrange the audio outputs according to properties associated with the recordings. (Alexandersson para 0092-96: device 10 can arrange the audio samples being output by genre [properties associated with the recordings], for example Hip/Hop/Dance music, Rock music, 80’s music, 90's Music, R&B.).

Regarding Claim 38, in addition to the elements stated above regarding claim 36, the combination further discloses:
instructions to move the entity within the three-dimensional listening area, wherein the audio outputs are stationary (Alexandersson para 0065, 0081, 0100, 0083-85: device 10 provides a navigation feature to allow the user to navigate to change the user’s listening position [move the entity within the three-dimensional listening area], for example from the LPT1 position of fig. 5 to the LPT2 position of fig. 6, and as the user moves forward the audio samples being output by the associated virtual audio sources, for example 82a, 82b, 82c, 82d, remain at stationary positions within the listening area since, as depicted, as the user moves forward the user perception is the user is moving past the audio samples being output, for example the user has moved past 82b and 82c and gotten closer to 82d).

Regarding Claim 39, in addition to the elements stated above regarding claim 36, the combination further discloses:
wherein the three-dimensional listening area comprises a type of listening environment (Alexandersson para 0065, 0083, 0079, 0100: the listening area depicted in the graphical user interface, which can be a three-dimensional listening area, is a corridor or hallway with rooms on either side), and wherein the instructions further comprise:
instructions to change the type of listening environment (Alexandersson para 0068: the device 10 using the navigation allows the user to leave the corridor and enter a room [change the type of listening environment], for example room 66c).

Regarding Claim 40, in addition to the elements stated above regarding claim 39, the combination does not explicitly disclose:
wherein the type of listening environment comprises a living-room type or a religious venue type.
However, Alexandersson teaches (para 0083) the virtual space is not limited to a hallway and could represent any other three-dimensional space. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Alexandersson to the combination to allow the type of listening environment to be a living-room type, thus providing an enhanced user experience by providing a type of listening environment that is common and familiar to a user, such as a living room.


Claim 24 rejected under 35 U.S.C. 103(a) as being unpatentable over Alexandersson in view of McGrath in further view of Mihalcheon (U.S. Patent Application Publication 2003/0172174).

Regarding Claim 24, in addition to the elements stated above regarding claim 21:
The combination (Alexandersson para 0066-68) teaches the audio sample represented by the audio being output is a song, i.e. music.
The combination does not disclose determining an online music store associated with one of the audio outputs.
However, in a related field of endeavor (i.e determine an online music store while navigating songs in a virtual space), Mihalcheon paragraph 0035 teaches navigating through a virtual space of audio tracks, and further teaches in paragraph 0039 for music that is being output represented by the audio output, providing a hyperlink to a Web resource [online music store], related to the music being output, from which the music can be purchased. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Mihalcheon to the combination to allow the combination to determine an online music store associated with the audio sample represented by the audio being output, thus providing an enhanced user experience by allowing the on-line purchase of the music being output (Mihalcheon para 0039).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653  
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653